344 S.W.2d 419 (1961)
A. W. GREGG, Petitioner,
v.
DELHI-TAYLOR OIL CORPORATION, Respondent.
No. A-7976.
Supreme Court of Texas.
February 22, 1961.
Rehearing Denied April 5, 1961.
William Darden, Corpus Christi, Tom G. Oliver, Jr., Ernest Morgan, San Marcos, Ewers, Toothaker, Ewers, Elick, Jones & Abbott, William E. York, McAllen, Hart & Hart, Austin, for petitioner.
Charles E. Thompson, McAllen, Turner, White, Atwood, Meer & Francis, and C. Sidney McClain, Dallas, Franklin W. Denius, Austin, Looney, Clark, Mathews, Thomas & Harris, Austin, Jackson, Walker, Winstead, Cantwell & Miller, Dallas, for respondents.
GREENHILL, Justice.
This is a companion case to No. A-7977 Gregg v. Delhi-Taylor Oil Corporation, Tex., 344 S.W.2d 411. The cases were submitted and briefed together in this Court.
Gregg owned oil and gas leases on two small tracts in the City of Pharr. One tract consisted of approximately .2 of an acre and the other .4 of an acre. He is drilling or has drilled a well on each of the tracts. In each instance, the well is close to land on which the oil and gas leases are owned by Delhi-Taylor and Mayfair Minerals, Inc.
This suit was brought by Delhi-Taylor et al. to enjoin Gregg from using the sand fracturing process in such a manner as to *420 cause cracks or veins to cross his property lines with the result that gas would be produced by Gregg from the mineral estates of Delhi-Taylor and Mayfair Minerals. The trial court sustained Gregg's plea to its jurisdiction and dismissed the suit. That judgment was reversed by the Court of Civil Appeals at Austin, 337 S.W.2d 222.
Our opinion in the companion case above referred to controls the disposition of this case.
The judgment of the Court of Civil Appeals is affirmed.
HAMILTON, J., not sitting.